Mr. Justice Holloway:
I dissent. Any attempt to give meaning to the so-called fair trial law is fraught with the greatest difficulty. The apparent effort of the legislature was to provide a method for disqualifying a trial judge by the mere imputation of bias or prejudice, and to provide for a change of venue as a final resort in every case where such affidavit of bias or prejudice is filed. This much is reasonably clear. But when — at what stage in' the course of the litigation — may the disqualifying affidavit be filed? If it can be filed after trial on the merits and while a motion for a new trial is pending, then a change of venue may be had at that stage of the proceeding; and, conversely, if a change of venue may be had after trial upon the merits and while a motion for a new trial is pending undetermined, then a disqualifying affidavit may then be filed.
*149Section 180 of the Code of Civil Procedure, as amended by an Act of the Second Extraordinary Session of the Eighth Legislative Assembly, approved December 10, 1903 (Laws 1903, 2d Extra. Session, p. 9), provides that the disqualifying affidavit “may be made by any party to an action, motion or proceeding * * * at any time before the day appointed or fixed for the hearing or trial of any such action, motion or proceeding. * . * * ” I agree with the majority of the court in saying that the term “proceeding” used in that section means special proceeding, for the generic term “proceeding” includes every application to a court for a judicial remedy, and every such remedy is to be had through the agency of an action or special proceeding. (Sections 3469, 3470, 3472, Code of Civil Procedure.) These provisions of the statute are exclusive, and therefore the term “motion” could not have been used to define an application to a court independently of an action or a special proceeding. So that, if it has any meaning at all, as used in that section, it must be the meaning given the term by section 1820 of the Code of Civil Procedure: “An application for an order is a motion.” The Code does not attempt to make any classification of motions. They are all of equal dignity, and, if the meaning given to the term as defined in section 1820 above was meant to attach to it as used in section 180 as amended, then upon any motion which may properly be made at any stage of an action or proceeding, a party litigant may be heard to impute bias or prejudice to the presiding judge, with no limitation whatever, except that his disqualifying affidavit shall be filed prior to the day set for hearing the motion. I do not believe that the term “motion” was used with any well-defined idea of its meaning, or that it has any meaning whatever as employed in section 180 above, as amended. I am led to this conclusion by these considerations :
1. The so-called “Fair Trial Law” assumes to amend section 180 of the Code of Civil Procedure, and as amended that section now reads: ‘ ‘ Any justice, judge or justice of the peace must not sit or act as such in any action or proceeding: (1) *150* * * (2) * * * (3) * * * (4) When either party makes and files an affidavit,” etc. The limitation here imposed is that the district judge shall not sit or act as such judge in any action or proceeding wherein he is disqualified upon any of the grounds enumerated in the four subdivisions following. .Furthermore, in the remaining portion of the section as amended, all reference to the term “motion” is omitted, as it is in the first part of the section 'quoted.
As further evidence of the meaningless way in which the legislature used the term “motion,” it is to be observed that the same session of the legislature added to Title IY, Part II, of the same Code, two sections to be numbered 620 and 621, by which it is attempted to provide for certain costs in the event a disqualifying affidavit should be filed, and by section 621 provision is made that certain additional costs shall be certified by the clerk of the court to which the cause was transferred, “to the board of county commissioners of the county in which said action, motion or proceeding was commenced,” etc. It is not difficult to understand what is meant by the commencement of an action or the commencement of a special proceeding, but the commencement of a motion is a curiosity in the law.
2. That a change of venue cannot be had after a trial on the merits and while a motion for a new trial is pending, and, consequently that a disqualifying affidavit cannot be filed at that stage of the proceeding, seems to me beyond controversy. Section 1170 of the Code of Civil Procedure defines a new trial as the re-examination of an issue of fact in the same court, after a trial or decision by a jury or court, or by referees. The elements of this definition are, first, a re-examination of an issue of fact; second, the retrial or re-examination must be ly the same court which tried the case originally; and, third, the re-examination can only be had. after a trial and decision by a jury, court, or referee.
To make a concrete application of the provisions of section 1170 to the matter now before us, it is sufficient to say that the *151case of Coulter v. Union Laundry Company was tried in the district court of Lewis and Clark county, which comprises the first judicial district of this state. The statement on motion for new trial was settled by that court. If the disqualifying affidavit could then be filed, pending a determination of the motion for a new trial, a change of venue could also be had at that stage, and, if granted and the action transferred to the district court of Jefferson County, for instance, which is in the fifth judicial district, then another court, and not the same court, would pass upon the motion, and, if no further disqualifying affidavits were filed, that court would proceed to try and re-examine the cause, if the motion was granted, and this would constitute as palpable a violation of the express language, as well as the spirit, of section 1170 above, as I can imagine. That this result follows is inevitable.
If Judge Smith was the only judge in the first judicial district, and he had failed to call in another judge after the disqualifying affidavit was filed — if it can be filed at such stage of the proceedings — or had called in one who had failed to appear, and if the parties had failed to agree upon a district judge or a judge pro tempore to try the cause, then either party would have been entitled to a change of venue under the provisions of section 615 above, as’ amended. The mere, fact that in this particular instance the parties did agree upon a district judge to hear the motion for new trial and retry the cause, if the motion was granted, argues nothing; for they might not have agreed, and whatever rule is adopted must be a general one and of universal application. .1 am, therefore, clearly of the opinion that a change of venue can never be had at any stage in the course of a judicial inquiry after a trial on the merits and pending the'determination of a motion for a new trial (Swineford v. Pomeroy, 16 Wis. 575; Cairns et al. v. O’Bleness et al., 40 Wis. 469; Ex parte Cox, 10 Mo. 742; Crane v. Crane et al., 81 Ill. 165); and therefore that a disqualifying affidavit cannot be filed after that period has been reached.
*152When the legislature, in amending section 180 above, provided that a disqualifying affidavit may be filed at any time before the time appointed or fixed for the hearing or trial, it meant a trial on the merits, and nothing else. While the expression quoted in the opinion of the majority from State ex rel. Anaconda Copper M. Co. v. Clancy was made use of by way of illustration, I am satisfied that it correctly states the law.
Neither do I think that the decision of this court in State ex rel. Montana Central Ry. Co. v. District Court, referred to in the majority opinion, has any decisive or persuasive effect here. There we were considering the meaning of the expression “before trial.” In this instance we are considering the legal effect of a hearing upon, and disposition of, a motion for new trial, which, in my opinion, do not in any sense come within the meaning of the term “trial” as there defined. The provisions of the Iowa Code are not more emphatic in their terms than are our own in section 1170 above. Section 3151 of the Iowa Code (1873) provides, among other things: “The district or circuit court in which a judgment has been rendered, or by which, or by the judge of which, a final order has been made, shall have power after the term at which such judgment or order was made to vacate or modify such judgment or order. * * *” Construing this section the supreme court of Iowa, in Gilman, Admr., v. Donovan, 59 Iowa, 76, 12 N. W. 779, said: “It will be observed that the proceedings authorized under the statute are in the nature of a writ of error coram nobis, and are provided for the review of a case after final judgment in the very court wherein it was rendered. By the express terms of the statute quoted, jurisdiction of this proceeding is conferred upon the court wherein the judgment was rendered; all other courts by these terms are excluded. JExpressio unius est exclusio alterius. The proceeding is not in the nature of a new or independent action, but is supplementary, and intended to correct errors committed in the trial of a cause and the rendition of a judgment. It is of the same character as all proceedings for new trials, the correction of *153records, etc., wherein the court committing the errors corrects them. In this proceeding the law requires the very court rendering judgment to review its decision; the. case cannot, therefore, be transferred to another court for that purpose.”
I am not unmindful of the fact that the opinion of the majority of the court is. supported by the decision of the supreme court of California; but Finn v. Spagnoli stands alone, so far as I am able to ascertain, in holding that a change of venue may be had while a motion for a new trial is pending, and that case was decided apparently without any reference whatever to section 656 of the California Code of Civil Procedure, which is identical with our section 1170 above, and, in my opinion, the .decision cannot be reconciled with the provisions of that section. Section 398 of the California Code of Civil Procedure, which corresponds with our section 616, Code of Civil Procedure, cannot possibly be made to refer to the hearing of a motion for new trial without absolutely abrogating the provisions of section 656 above of their Code.
In Perkins v. Jones & League, 55 Iowa, 211, 7 N. W. 599, the question upon which a determination of this case depends was before that court, and considering the merits of the controversy, as well as the application of the term “trial” to the hearing of a motion for a new trial, that court said: “The sole question involved is whether after verdict, and whilst a motion for a new trial is pending, a change of venue may be awarded to another court. We are clearly of the opinion that such change cannot be granted. There are many reasons against granting a change at such stage of the proceedings. Section 2590 of the Code provides that a change of the place of trial may be had. Section 2739 of the Code provides that a trial is a judicial examination of the issues in an action, whether they be issues of law or of fact. Now, it cannot be claimed that the passing upon a motion for a new trial is the examination of an issue of fact or of law in the ease. It is no more than a review of the question whether the issues of law or of fact have already been properly determined, or whether they shall again be submitted to adjudication. Section *1542838 of the Code provides that the application for a new trial must be by motion. The very name motion for a new trial, suggests that the passing upon the motion is not a trial, but simply a determination whether any further trial shall be allowed.” The decision in this case was approved in Bennett v. Carey, 57 Iowa, 221, 10 N. W. 634, and in Gilman, Admr., v. Donovan, above.
In my opinion the decision in Finn v. Spagnoli, is not supported by reason, and cannot be reconciled with the provisions, of the California Code, not referred to in the opinion. ■ On the other hand, the Iowa cases here cited seem to be supported by reason, and to offer the only possible solution of the question here presented which can be had without absolutely abrogating the provisions of our section 1170 above. In the absence of anything to indicate it, I am unwilling to concede that repeal or amendment of section 1170, by implication, was effected-by the enactment of the amendments to section 180 or section 615 above.
Some analogy is sought to be drawn between the disqualification for bias and prejudice and the other grounds mentioned in the first three subdivisions of section 180; but in the majority opinion it is conceded that the disqualification for bias or prejudice may not be effected during the progress of the trial of an action on the merits, only for the reason that in that particular instance the statute forbids it. But, if the conclusion reached by the majority is correct, then, if during the actual trial of a cause upon the merits, and while testimony is being received, a brother of the judge purchases an interest In the property in controversy, the other party can at that stage of the case move for a change of venue upon the ground that the district judge is disqualified, being related to a party litigant within the prohibited degree; for there is not any limitation within which the disqualifications mentioned in the first three subdivisions of section 180 above must be made to appear, while section 615, as amended, applies to them, as well as to subdivision 4 of section 180. It is true that a judge who was not disqualified at the time of the commencement of the trial *155may ■ become ■ disqualified during its progress and before the motion for a new trial is disposed of; but this emergency is to be met and this difficulty disposed of by the application of a remedy other than a change of venue. Section 12, Article VIII, of the Constitution, provides, among other things: “Any judge of the district court may hold court for any other district judge, and shall do so when required by law.” The substance of this section is enacted in section 36 of the Code of Civil Procedure, which also provides that upon request of the governor, it shall be the duty of a district judge to hold court for another district judge. And in these provisions must be found the remedy for such an extreme case as just suggested.
I am therefore of the opinion that a change of venue could not have been had in Coulter v. Union Laundry Company while the motion for a new trial was pending, and therefore that this relator had no right to file or present an affidavit of bias or prejudice after the cause had been tried and while a motion for a new trial was pending undetermined, and, assuming, as counsel for both parties did on the hearing, that the presentation of such an affidavit, when not authorized by law, constitutes contempt, the district court had jurisdiction to punish the relator for such contempt, and certiorari will not lie. For these reasons, I am unable to agree with the conclusion reached by the majority of the court.